Title: John Hollins to Arthur S. Brockenbrough, 3 September 1819
From: Hollins, John
To: Brockenbrough, Arthur S.


						
							Sir
							
								Baltimore
								3d Septr 1819
							
						
						In consequence of your respects of the 30th past, I have been at the Custom house where no difficulty was made, and the duties being paid, the articles remain at your command—
						annexed is an account of what I have paid by order of my worthy friend Mr Jefferson for the Italians—leaving a balance of ten dollars due to me.—
						   The vouchers accompany this letter
						
							I am very respectfully yr obdt St
							
								Jno Hollins
							
						
					